Citation Nr: 1601540	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and S.S. (observer)




ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 19, 1983 to July 23, 2002 and from July 24, 2002 to April 4, 2003.  He was discharged honorably from the first period of service, but received a dishonorable discharge from the second period of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2015, the Veteran testified sitting in Washing D.C. before the undersigned.  A transcript of the hearing is associated with the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  During his honorable period of service, the Veteran's service treatment records (STRs) reflect that he fractured his right hip.  (See July 2001 STR).  A May 2001 STR diagnosed right SI dysfunction (sacroiliac joint dysfunction).  The medical evidence of record reflects that he has consistently complained of chronic hip pain.  (See STRs July 2000, November 2000, October 2001, April 2002, and March 2003).  A July 2000 treatment record reflects complaints of pain and clicking in the right hip. 

The Veteran is competent to provide a report of continuity of right hip symptoms since service, as well as a description of current symptoms, as he has done.  In light of this, he should be scheduled for a VA examination in order to determine whether he has a right hip disorder related to service.  

During his honorable period of service, STRs also reflect that the Veteran complained of depression or excessive worry in March 1983.  He was diagnosed with depression and adjustment disorder in 1988.  He was also diagnosed with adjustment disorder with depressed and anxious mood.  His STRs reflect that he received psychological counseling for personal problems.  Specifically, the Veteran stated that he was suffering from stress and anxiety.  (See August 1993; October 1993, October 1997, and June 2001).  Other treatment records reflect complaints of depression and mood swings.  His STRs also reflect that he was self-medicating with alcohol during service and most recent treatment records after service in July 2006 reflect that he continues to abuse alcohol.  Further, the Veteran's wife is a counselor and is competent to provide statements or opinions particularly to his psychiatric issues.  She stated that her husband self-medicates with alcohol and has psychiatric issues for the duration of their 12 year marriage, to include anger issues and depression.  (See Hearing Transcript, p. 24-25).  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  On remand, the RO/AMC must afford the Veteran a VA examination to determine whether he has a psychiatric disability related to service.

Finally, on remand the RO should obtain any private treatment records (i.e., Dr. CiCi and Dr. Silas) that have not been associated with the electronic claims file.  (See Hearing Transcript, p. 8).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter in accordance with 38 C.F.R. § 3.304(f)(5).

2.  Make arrangements to obtain any private treatment records (i.e., from Dr. CiCi and Dr. Silas) related to the Veteran's right hip and/or psychiatric problems, dated since April 2003.

3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available and reviewed by the examiner.

The examiner should identify all current psychiatric disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during the Veteran's honorable period of service from May 1983 to July 2002 or is related to any incident of that service.

In providing this opinion, the examiner should specifically acknowledge and discuss the fact that the Veteran was treated for psychiatric problems in service.  (STRs show that the Veteran complained of depression or excessive worry in March 1983.  He was diagnosed with depression and adjustment disorder in 1988.  He was also diagnosed with adjustment disorder with depressed and anxious mood.  His STRs reflect that he received psychological counseling for personal problems.  Specifically, he stated that he was suffering from stress and anxiety.  See STRs dated August 1993; October 1993, October 1997, and June 2001.  Other treatment records reflect complaints of depression and mood swings.  His STRs also suggest that he was self-medicating with alcohol during service and most recent treatment records after service in July 2006 reflect that he continues to abuse alcohol.) 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  The Veteran should be scheduled for an appropriate VA examination of his right hip.  The claims file and a copy of this remand must be made available and reviewed by the examiner.

The examiner should identify all current right hip disorders found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder had its clinical onset during the Veteran's honorable period of service from May 1983 to July 2002 or is related to any incident of that service.

In providing this opinion, the examiner should specifically acknowledge and discuss the fact that the Veteran was treated for right hip problems in service.  (The Veteran's STRs reflect that he fractured his right hip July 2001.  A May 2001 STR diagnosed right SI dysfunction; see also STRs showing complaints of right hip pain July 2000, November 2000, October 2001, April 2002, and March 2003); and July 2000 STR showing complaints of pain and clicking in the right hip.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the evidence procured as a result of this remand and ensures that the remand directives have been accomplished, and return the case to the VA examiner(s) if all questions posed are not answered.

6.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



